United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1839
                                   ___________

Debbie E. Carrigan,                   *
                                      *
      Plaintiff - Appellant,          * Appeal from the United States
                                      * District Court for the
      v.                              * Western District of Arkansas.
                                      *
Michael J. Astrue, Commissioner,      *      [UNPUBLISHED]
Social Security Administration,       *
                                      *
      Defendant - Appellee.           *
                                 ___________

                             Submitted: January 11, 2010
                                Filed: February 9, 2011
                                 ___________

Before LOKEN,* Chief Judge, JOHN R. GIBSON** and WOLLMAN, Circuit Judges.
                               ___________

PER CURIAM.

      Debbie E. Carrigan applied for social security disability insurance benefits and
supplemental security income in April 2005, alleging she was disabled due to severe


      *
       The Honorable James B. Loken stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on March 31,
2010. He has been succeeded by the Honorable William Jay Riley.
      **
        The Honorable John R. Gibson retired January 26, 2011. This opinion is
consistent with his vote at the panel's conference following oral argument on
January 11, 2010.
low back pain and sleep apnea, with an onset date of July 12, 2004. After the
application was initially denied, the Commissioner’s administrative law judge (ALJ)
held an administrative hearing in October 2006. The ALJ found that Ms. Carrigan
suffers from a combination of severe impairments -- diabetes, sleep apnea,
gastroesophageal reflux disease, advanced degenerative disc disease, moderate
obesity, and hypertension -- but that this combination of impairments does not meet
or equal a “listed” impairment; that her sleep apnea, hypertension, reflux disease, and
diabetes were well controlled medically; that her subjective complaints of disabling
back and leg pain were not fully credible; and that she could not perform her past
relevant work but retained the residual functional capacity to perform the full range
of sedentary work and was therefore not disabled. The Commissioner’s Appeals
Council denied Ms. Carrigan’s administrative appeal of the ALJ’s adverse decision.

       Ms. Carrigan then commenced this action in the district court seeking judicial
review of the Commissioner’s final decision. She argued: (i) the ALJ did not properly
consider her combination of impairments in finding that she did not meet a listed
impairment; (ii) the ALJ did not properly consider her subjective complaints of
disabling pain in finding that she had the residual functional capacity to perform the
full range of sedentary work; and (iii) the ALJ failed to adequately develop the record
by relying on the agency’s guidelines instead of presenting a proper hypothetical to
the vocational expert, and by relying on the opinions of non-treating, non-examining
physicians. In a thorough opinion discussing each of these contentions, the district
court1 concluded that substantial evidence on the record as a whole supports the ALJ’s
findings and analysis and affirmed the denial of benefits. See Tindell v. Barnhart, 444
F.3d 1002, 1004 (8th Cir. 2006) (standard of review). This appealed followed.




      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas.

                                         -2-
       On appeal, Ms. Carrigan vigorously presses the same issues she raised in the
district court. After careful review of the administrative record, we agree with the
district court (i) that Ms. Carrigan failed to establish that she meets the criteria of any
listing, (ii) that the ALJ properly evaluated her complaints of disabling pain in making
the residual functional capacity finding, (iii) that the ALJ properly relied on the
guidelines after finding that Ms. Carrigan’s non-exertional impairments do not
diminish her ability to perform the full range of sedentary work, and (iv) that the ALJ
properly relied on the opinion of Ms. Carrigan’s treating physician that her low back
and leg pain could be and had been treated with non-surgical therapy. Accordingly,
we affirm for the reasons stated in the district court’s Memorandum Opinion entered
March 17, 2009. See 8th Cir. Rule 47B.
                                 ____________________




                                           -3-